PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/467,604
Filing Date: 7 Jun 2019
Appellant(s): Halliburton Energy Services, Inc.



__________________
ROBERT MADDEN
For Appellant


OFFICE’S ANSWER





This is in response to the appeal brief filed 05/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2021 from which the appeal is taken is being maintained by the Office except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

	The current invention is to an electric submersible pump assembly, including a motor between a thrust chamber and a motor expansion chamber; the expansion chamber comprising a bellows, releasably coupled to a temperature dependent releasable anti-movement system.

	The rejection relies on prior art to Du (US 2002/0192090), Mair (WO 2015/181541), and Knox (US 4,492,523). Du teaches the basic structure of the claimed invention, including an ESP, a motor, and a bellows associated with a motor chamber at one side of the motor; Du lacks teaching of any bellows movement-inhibiting system. The rejection relies upon Mair to modify Du with a temperature dependent release system for downhole pumping components, to be applied to the bellows of Du in light of evidence provided in Knox. Knox teaches limiting the movement of a bellows member in a downhole pump, via the use of a releasable mechanism, during installation of the pump in a well bore.


	Regarding claims 1 and 14, The Appellant has argued that while Mair does describe using a temperature sensitive device (Such as a shear pin) as one of many possible embodiments of an activation device, there is no description in Mair of using a temperature sensitive shear pin in any of the specific examples of systems as described in Mair. The Office agrees that Mair does not provide an explicit teaching for having a set of bellows secured by a temperature sensitive activation device, although a heat-dependent activation device used to activate any suitable downhole tool is described (page 3 - Lines 20-21). Said downhole tool may be activated at a particular location/time (page 3 - Lines 32-33), and the tool can being activated may be a variable size tool such as an expandable tool (page 3 - Lines 34-35). The Office maintains that the bellows of a pressure equalizer is an "expandable tool" and it is known that bellows useable in downhole pressure compensators can be locked/secured in a position during installation by a releasable mechanism that is designed to release the bellows after the ESP assembly was installed in the well (as evidenced by Knox; see Abstract & Column 6 - Lines 20-34). Appellant further argues that applying the general reference of a heat-activated release taught by Mair to modify the bellows of Du requires using impermissible hindsight (see Page 7 of the response). The Office notes that the combination is not merely Du in view of Mair, but as further evidenced by Knox. Knox teaches that the use of release mechanisms for electric submersible pumps is known, particularly for the purpose of delaying the expansion of bellows until installation of the ESP is complete (see C. 1 Lines 39-66 of Knox for example). Therefore the Office maintains that hindsight is not required to form the combination, as Knox specifically calls for (and provides motivation for) providing a release device on an ESP bellows with the same purpose that the bellows of Du is intended (i.e. motor protection from well fluids).

	Appellant further argues that Du teaches away from the modifications that the combination of Du, Mair, and Knox proposes. Appellant cites paragraphs 43, 47, and 59 (see pages 8-9 of the response), and argues that Du requires maintaining a pressure of the motor fluid via the expansion and contraction of the bellows both during the initial setup (including downhole installation) and during the submersed operation of the ESP. However, the Office respectfully disagrees: the paragraphs cited by the Appellant do not disclose that the bellows cannot be locked into position during installation. Du requires that the motor fluid is positively pressurized relative to the well fluid (such as between 25-100 psi) prior to being submerged into the well. The pressure of the motor fluid is determined by the relative expansion/contraction of the bellows (where the bellows controls the volume taken up by the motor fluid, which determines the pressure of the motor fluid), it follows that the bellows can be expanded to a specific position to achieve the desired initial pressure and then locked/secured in place by the temperature activated device to ensure that pressure is maintained during installation (and to achieve benefits evidenced by Knox). Du, at paragraph 48, describes the fluctuation of the bellows when the motor is activated and deactivated; this indicates that the movement of the bellows is required during operation of the pump, which occurs downhole. The sections in Du identified by the Appellant describing how the bellows are meant to allow movement to maintain a desired motor fluid pressure describe the movement of the bellows during operation. Similarly, the sections identified by the Appellant to demonstrate that the bellows are designed to compensate the fluid pressure regardless of variations in temperature is also directed to a period of operation after the ESP is installed in the well (paragraphs 47-48 and 53 of Du for example). While paragraph 49 teaches that motor oil may be injected or drained before or during submersion, there is no disclosure that bellows movement is required during this action; nor is it required that the addition or subtraction of oil necessarily occurs during installation such that the bellows is required to move. Du does not clearly require that the bellows are able to move during installation, and therefore the Office respectfully disagrees that Du would be teaching away from having the bellows locked into position during installation. Additionally, Knox teaches that leaving the bellows unlocked during submersion of the pump may incur a number of negative effects, such as the inability of the bellows to expand due to a filled condition, or a vacuum condition caused by expansion during installation. Therefore there is motivation to limit movement of the bellows to initial and/or operating positions of the ESP of Du.

	With respect to Knox, the Appellant has argued that Knox also fails to disclose/suggest the releasable bellows anti-movement system comprising a heat-activated release. The Office agrees with this position; however, this argument is not persuasive at least because Knox was not relied upon for teaching a heat-activated release mechanism. Knox was referred to as an evidentiary reference with respect to the rejections of claims 1 & 14, where Knox shows that it was known to have bellows locked into position during installation (where Knox uses a threaded means for securing the bellows), where the bellows were designed to be release after the ESP had been installed into the well to a particular location. 


	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER S BOBISH/Office, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.